*221Opinion by
Olives, P. J.
The merchandise consists of miniature boxing gloves in pairs, measuring about 2% inches in the greatest dimension, and tied together with colored cord. Plaintiff’s witness testified that the miniature leather boxing gloves were invoiced and sold at wholesale as “leather gloves,” and that while he had seen these or similar articles used for decoration and novelty purposes, he had never seen them worn as costume jewelry. No testimony was introduced by the Government in support of the collector’s classification. At the close of the trial the Government moved to dismiss the protest on the ground that the importer had failed to make out a prima facie case. This motion was denied, the court holding that the testimony introduced by the plaintiff, and an examination of the samples, which are potent witnesses, were sufficient to overcome the presumption of correctness attaching to the collector’s classification. It was held that the articles are not commonly or commercially known as jewelry and are properly dutiable as manufactures of leather at 25 percent under paragraph 1531 as modified by T. D. 49753. (United States v. Heinrich Herrmann & Weiss, 30 C. C. P. A. 47, C. A. D. 213, followed.)